Citation Nr: 1132855	
Decision Date: 09/07/11    Archive Date: 09/15/11

DOCKET NO.  07-33 876	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a back disability.

2.  Entitlement to service connection for a back disability.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Becker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1972 to May 1977.  He thereafter had additional service in the United States Army National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2005 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The issues of entitlement to service connection for a back disability and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a September 2003 rating decision, the RO denied service connection for a back disability.  The Veteran was notified of the decision and of his appellate rights in September 2003.  The Veteran did not appeal this decision.

2.  Evidence received subsequent to the September 2003 rating decision was not considered previously, is not cumulative or redundant of the evidence that was considered previously, and relates to an unestablished fact necessary to substantiate, as well as raises a reasonable possibility of substantiating, the Veteran's entitlement to service connection for a back disability.





CONCLUSIONS OF LAW

1.  The September 2003 rating decision is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302(a), 20.1103 (2010).

2.  Evidence received since the September 2003 rating decision is both new and material, and the claim of entitlement to service connection for a back disability therefore is reopened.  38 U.S.C.A. §§ 5108 (West 2002 & Supp. 2010); 38 C.F.R. § 3.156(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and a duty to assist Veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).  The benefit sought with respect to the first issue on appeal is granted herein.  Accordingly, assuming, without deciding, that any duty to notify or duty to assist error was committed concerning this issue, such error was harmless and will not be discussed.

The Veteran seeks to reopen a claim of entitlement to service connection for a back disability.  He contends both that this disability is directly related to his service as well as secondary to his service-connected infectious hepatitis.

Noted at the outset is that the RO appears to have reopened the Veteran's claim and considered it on the merits in its last adjudication, a supplemental statement of the case, dated in May 2009.  Whether new and material evidence has been received to reopen a previously denied claim, however, is a jurisdictional matter that must be considered anew herein.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

In a May 1999 rating decision, the RO denied the Veteran's initial claim of entitlement to service connection for a back disability on the basis that the claim was not well grounded.  It had not been shown that he had incurred or aggravated such a disability during service.  

The Board notes that Section 7 of the Veterans Claims Assistance Act of 2000 (VCAA) provides that if a claim that was denied as not well grounded became final between July 14, 1999, and November 9, 2000, it may be readjudicated under the VCAA "as if the denial or dismissal had not been made," provided a timely request is filed by the claimant or on the Secretary's own motion.  See Paralyzed Veterans of America v. Secretary of Veterans Affairs, 345 F.3d 1343-44 (Fed. Cir. 2003).  If there was a request made by the claimant, that request had to be filed by the claimant no later than two years after the date of the enactment of the VCAA, i.e., not later than November 9, 2002. 

The Veteran filed another claim for service connection for a back disability in September 2002.  As such, the RO readjudicated the Veteran's claim on the merits and again denied the Veteran's service connection claim for a back disability in a September 2003 rating decision on the basis that it had not been shown that he had incurred or aggravated such a disability during service.  Pertinent evidence associated with the claims file as of the September 2003 rating decision included service treatment records, VA treatment records dated through July 2003, as well as June 2000 and July 2003 VA liver, gall bladder, and pancreas examinations touching briefly on the Veteran's back problems.

The Veteran did not appeal the September 2003 rating decision, and as such it became final based on the evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302(a), 20.1103.  However, a claim that has been finally disallowed shall be reopened and readjudicated if new and material evidence pertaining to it is submitted.  38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. App. 140 (1991).

New evidence means evidence not previously submitted to agency decision makers.  38 C.F.R. § 3.156(a).  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence can be neither redundant nor cumulative of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  Id.  

The phrase raises a reasonable possibility of substantiating the claim is meant to create a low threshold that enables, rather than precludes, reopening.  Shade v. Shinseki, No. 08-3548 (U.S. Vet. App. Nov. 2, 2010).  It contemplates consideration of all the evidence, whether newly submitted or previously submitted, as well as any assistance likely required under the VCAA, such as a VA medical examination that addresses nexus.  Id.

For the purpose of determining whether a case should be reopened, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

Subsequent to the September 2003 rating decision, pertinent evidence in the form of statements from the Veteran contained in his March 2006 notice of disagreement (NOD) and October 2007 substantive appeal, additional VA treatment records, records and a September 2003 decision from the Social Security Administration (SSA), a January 2005 letter from VA Vocational Rehabilitation and Employment, as well as a July 2005 VA general medical examination and June 2000, July 2003, and December 2005 VA liver, gall bladder, and pancreas examinations touching briefly on the Veteran's back problems were associated with the claims file.

The VA treatment records dated before and during July 2003 are not new because they were of record prior to the previous September 2003 rating decision denying the Veteran's claim of entitlement to service connection for a back disability.  The June 2000 and July 2003 VA liver, gall bladder, and pancreas examinations also are not new for this reason.  

No consideration was given in the September 2003 rating decision to the Veteran's statements within his March 2006 NOD and October 2007 substantive appeal, VA treatment records dated after July 2003, records and a September 2003 decision from the SSA, January 2005 letter from VA Vocational Rehabilitation and Employment, July 2005 VA general medical examination, and December 2005 VA liver, gall bladder, and pancreas examination.  Therefore, this evidence is new.  

With respect to materiality, the Veteran was denied entitlement to service connection for a back disability in September 2004 on the basis that a showing that the Veteran's back disability may be related to his service through incurrence or aggravation was not found.  The Veteran indicated in his March 2006 NOD that his physician clearly has noted that his infectious hepatitis was the primary cause of his back disability.  He noted in his October 2007 substantive appeal that it has been noted "time and time again" that his back disability is a result of his service.  The Board notes that the Veteran is competent to report what a physician related to him.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  In addition, these statements are presumed to be credible for the purposes of considering whether to reopen a claim based upon new and material evidence.  See Justus v. Principi, 3 Vet. App. 510 (1992).  As the statement included in the October 2007 substantive appeal relates to the fact necessary to substantiate the claim which was unestablished before and is neither cumulative nor redundant of the previously considered evidence, it constitutes new and material evidence regarding whether the Veteran's back disability is related to the Veteran's active service.  In addition, the Veteran's statement in his March 2006 NOD that his physician clearly has noted that his infectious hepatitis was the primary cause of his back disability is neither cumulative nor redundant of previously considered evidence and, as it supports another theory of entitlement, constitutes new and material evidence.  As such, a reasonable possibility of substantiating the Veteran's claim has been raised by these statements when considered in concert with all the other evidence of record and assistance likely required under the VCAA.  Indeed, the Board determines below that VA's duty to assist requires that the Veteran be afforded a VA medical examination regarding the etiology of his back disability.

Having found that the Veteran's statements within his March 2006 NOD and October 2007 substantive appeal constitute both new and material evidence, the claim of entitlement to service connection for a back disability is reopened.  


ORDER

New and material evidence having been received, the claim of entitlement to service connection for back disability is reopened.  To this extent, and only to this extent, the appeal is granted.


REMAND

The issues of entitlement to service connection for a back disability and entitlement to TDIU unfortunately must be remanded.  Although the Board sincerely regrets the delay this will cause, adjudication cannot proceed without further development.

VA's duty to assist the Veteran in substantiating his claim also includes providing a medical examination and/or obtaining a medical opinion when necessary.  38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(c)(4) (2010).  A medical examination and/or medical opinion is necessary when there is:  (1) competent evidence that the Veteran has a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that he suffered an event, injury or disease in service or manifested certain diseases during an applicable presumption period; (3) an indication that the current disability or symptoms may be associated with service or with another service-connected disability; and (4) insufficient competent medical evidence of record to make a decision on the claim.  Id.; see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

A low threshold is established by the third requirement.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits and credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon, 20 Vet. App. 79.

Service treatment records dated during the Veteran's active duty and time in the National Guard reveal that the Veteran denied recurrent back pain, and his spine was clinically evaluated and found to be normal in August 1972, June 1982, and May 1986.

Service connection for infectious hepatitis was granted effective as of November 27, 1998, in a May 1999 rating decision.

VA treatment records and SSA records, which largely consist of VA treatment records, document the following.  The Veteran's complaints of back problems predominantly concern pain.  In June 1999, the etiology of this pain was unclear.  In May 2000, it was noted that the Veteran's pain began following a motor vehicle accident (MVA) 4 to 5 years prior.  He reported such pain for 3 years with exacerbation following a MVA 2 to 3 months prior in November 2001.  In March 2002, he reported having had such pain for "years."  A Magnetic Resonance Imaging (MRI) scan of the lumbar spine, dated in August 2002, revealed disk bulging at L4-5 as well as mild spinal stenosis.  Diagnoses of chronic back pain, chronic low back pain, backache not otherwise specified, arthralgia of the lumbosacral spine, and lumbosacral strain were made.  

VA treatment records and records associated with the Veteran's SSA determination additionally reflect that the Veteran complained of general aching and pain in his joints, to include his back, as a symptom of hepatitis.  Diagnoses of arthralgias of the joints, myalgias, and fibromyalgia were made.

Review of the claims file reveals that to date, VA has neither afforded the Veteran a medical examination nor solicited a medical opinion specifically regarding his claim of entitlement to service connection for a back disability.  The Board finds that the provision of such a medical examination and opinion are required in this case.  It is undisputed given the numerous diagnoses set forth above that the Veteran has a current back disability.  Service treatment records are silent with respect to his back.  The Veteran's assertions regarding the origin of his back problems, as reflected in VA treatment records and SSA records, are somewhat conflicting.  However, the Veteran's report of such problems for years is potentially suggestive of a continuity of symptomatology and the Veteran's reports of back problems associated with his service-connected infectious hepatitis is suggestive that the his back disability may be related to his service-connected infectious hepatitis.  As such, the Board finds it necessary to afford the Veteran a VA medical examination regarding the etiology of his back disability.

To the extent that a December 2005 VA general medical examination discussed the Veteran's back complaints, although the examiner provided a diagnosis of chronic lower back pain, the examiner did not provide an opinion regarding the etiology of the condition.  The Board notes that once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  As such, the Board has no discretion and must remand the claim.

With respect to the TDIU claim, the Board notes that this claim was denied by a rating decision promulgated in December 2005.  However, by correspondence received in March 2006, the Veteran stated that he was in disagreement with this decision.  The Board finds that this correspondence constitutes a valid and timely NOD to the December 2005 rating decision's denial of TDIU.  See 38 C.F.R. §§ 20.201, 20.302.  In Manlincon v. West, 12 Vet. App. 238 (1999), the United States Court of Appeals for Veterans Claims held that in circumstances where a NOD is filed, but a SOC has not been issued, the Board must remand the claim to direct that a SOC be issued.

Since the claims file is being returned it should be updated to include VA treatment records compiled since October 2007.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Issue the Veteran a statement of the case as to the issue of entitlement to a TDIU due to service- connected disabilities and advise him of the time period in which to perfect an appeal.  If, and only if, he perfects an appeal as to this matter, should this issue be returned to the Board for further consideration.

2.  Attempt to obtain VA medical records pertaining to the Veteran that are dated since October 2007.  Any additional pertinent records identified by the Veteran during the course of the remand should also be obtained, following the receipt of any necessary authorizations from the Veteran, and associated with the claims file.

3.  Review the claims file and undertake any additional development indicated, including, if deemed necessary, ascertaining the precise dates of the Veteran's National Guard service.

4.  Thereafter, arrange for the Veteran to undergo an appropriate VA examination to determine the nature, extent, onset, and etiology of any back disability found to be present.  The claims file shall be made available to and reviewed by the examiner.  The examiner then shall obtain from the Veteran a full history of his past and present relevant symptomatology.  All assessments, tests, studies, and/or evaluations deemed necessary shall be performed.  For each back disability diagnosed as a result, the examiner shall opine with respect to etiology as to whether it is at least as likely as not that the disability:  (i) was incurred or aggravated during the Veteran's service, (ii) otherwise is related to his service, and (ii) was caused by or aggravated by his service-connected infectious hepatitis.  A complete rationale with specific comment on the pertinent medical and lay evidence of record shall be provided for each diagnosis and etiology opinion made.  Each of the above actions shall be documented fully in an examination report.

5.  Then readjudicate the issue of entitlement to service connection for a back disability.  If this benefit is not granted, the Veteran and his representative shall be provided with a supplemental statement of the case and afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
ROBERT J. BURRIESCI
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


